
	
		II
		109th CONGRESS
		2d Session
		S. 3511
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2006
			Mr. Allard (for himself
			 and Mr. Reed) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To extend for 5 years the Mark-to-Market program of the
		  Department of Housing and Urban Development.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Mark-to-Market Extension Act of
			 2006.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					Sec. 4. Extension of Mark-to-Market program.
					Sec. 5. Exception rents.
					Sec. 6. Otherwise eligible projects with at-or-below-market
				rents.
					Sec. 7. Disaster-damaged eligible projects.
					Sec. 8. Period of eligibility for nonprofit debt
				relief.
					Sec. 9. Effective date.
				
			2.PurposesThe purpose of this Act is to—
			(1)continue the
			 progress of the Multifamily Assisted Housing Reform and Affordability Act of
			 1997, as amended by the Mark-To-Market Extension Act of 2001;
			(2)expand
			 eligibility for Mark-to-Market restructuring so as to further the preservation
			 of affordable housing in a cost-effective manner; and
			(3)provide for the
			 preservation and rehabilitation of projects damaged by Hurricanes Katrina,
			 Rita, and Wilma, or by other natural disasters.
			3.DefinitionsSection 512 of the Multifamily Assisted
			 Housing Reform and Affordability Act of 1997 (42 U.S.C. 1473f note) is amended
			 by adding at the end the following:
			
				(20)Disaster-damaged
				eligible project
					(A)In
				generalThe term disaster-damaged eligible project
				means an otherwise eligible multifamily housing project—
						(i)that is located
				in a county that was designated a major disaster area on or after January 1,
				2005, by the President pursuant to title IV of the Robert T. Stafford Disaster
				Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.);
						(ii)whose owner
				carried casualty and liability insurance covering such project in an amount
				required by the Secretary;
						(iii)that suffered
				damages not covered by such insurance that the Secretary determines is likely
				to exceed $5,000 per unit in connection with the natural disaster that was the
				subject of the designation described in subparagraph (A); and
						(iv)whose owner
				requests restructuring of the project not later than 2 years after the date
				that such damage occurred.
						(B)Rule of
				constructionA disaster-damaged eligible project shall be
				eligible for amounts under this Act without regard to the relationship between
				rent levels for the assisted units in such project and comparable rents for the
				relevant market
				area.
					.
		4.Extension of
			 Mark-to-Market programSection
			 579 of the Multifamily Assisted Housing Reform and Affordability Act of 1997
			 (42 U.S.C. 1473f note) is amended by striking October 1, 2006
			 each place that term appears and inserting October 1,
			 2011.
		5.Exception
			 rentsSection 514(g)(2) of the
			 Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C.
			 1473f note) is amended—
			(1)by inserting disaster-damaged
			 eligible projects and after waive this limit; and
			(2)by striking
			 five percent and inserting 9 percent.
			6.Otherwise
			 eligible projects with at-or-below-market rentsSection 512(2)(A) of the Multifamily
			 Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1473f note) is
			 amended—
			(1)by inserting
			 (i) after (A);
			(2)by striking the
			 semicolon and inserting ; or; and
			(3)by adding at the
			 end the following:
				
					(ii)with rents below the level
				specified in clause (i) if the Secretary determines that—
						(I)such property is worthy of preservation;
				and
						(II)treating such project as an eligible
				multifamily housing project will be cost-effective to the Secretary in relation
				to alternative preservation
				options.
						.
			7.Disaster-damaged
			 eligible projects
			(a)Market rent
			 determinationsSection
			 514(g)(1)(B) of the Multifamily Assisted Housing Reform and Affordability Act
			 of 1997 (42 U.S.C. 1473f note) is amended by striking determined, are
			 equal and inserting the following: “determined—
				
					(i)with respect to a disaster-damaged eligible
				property, are equal to 100 percent of the fair market rents for the relevant
				market area (as such rents were in effect at the time of such disaster;
				and
					(ii)with respect to
				other eligible multifamily housing projects, are
				equal
					.
			(b)Owner
			 investmentSection 517(c) of the Multifamily Assisted Housing
			 Reform and Affordability Act of 1997 (42 U.S.C. 1473f note) is amended by
			 adding at the end the following:
				
					(3)Properties
				damaged by natural disastersWith respect to a disaster-damaged
				eligible property, the owner contribution toward rehabilitation needs shall be
				determined in accordance with paragraph
				(2)(C).
					.
			8.Period of
			 eligibility for nonprofit debt reliefSection 517(a)(5) of the Multifamily
			 Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1473f note) is
			 amended by adding at the end the following: “If such purchaser acquires such
			 project subsequent to the date of recordation of the affordability agreement
			 described in section 514(e)(6)—
			
				(1)such purchaser shall acquire such project
				on or before the later of—
					(A)5 years after the date of recordation of
				the affordability agreement; or
					(B)2 years after the date of enactment of the
				Mark-to-Market Extension Act of
				2006; and
					(2)the Secretary shall have received, and
				determined acceptable, such purchaser's application for modification,
				assignment, or forgiveness prior to the acquisition of the project by such
				purchaser.
				.
		9.Effective
			 dateThis Act, and the
			 amendments made by this Act, shall take effect on the earlier of—
			(1)the date of
			 enactment of this Act; or
			(2)September 30,
			 2006.
			
